DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  in claim 1, either a hyphen should be inserted between the two words “half spheres” in line 3, or the hyphen should be deleted from the term in line 2 for consistency.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is unclear which of the previous coir plugs or spherical plugs “the plug” in lines 3-4 is reciting. Furthermore, it is unclear whether each plug or the plugs together collectively include “two half-spheres pressed together”, “a diameter in the range of 1 to 3 inches”, “a seam”, “indentations” and “a surface”. These rejections are maintained as having not been addressed in applicant’s response.
In claims 2-5, it is unclear which of the previously recited Coir plugs is being recited by “The coir plug” in line 1 of each claim. These rejections are maintained as having not been addressed in applicant’s response.
In claim 2, it is unclear whether each plug or the plugs together collectively have “a wrap material” surrounding it/them. This rejection is maintained as having not been addressed in applicant’s response.
In claim 4, it is unclear which of the previously recited indentations is being recited by “the indentation” in line 1. This rejection is maintained as having not been addressed in applicant’s response.
In claim 6, it is unclear whether each plug or the plugs together collectively include “two half spheres pressed together”, “a diameter in the range of 1 to 3 inches”, “a seam between the two spheres”, “an indentation” and “a surface”. These rejections are maintained as having not been addressed in applicant’s response. In addition, claim 6 recites the limitation "the ball granulators" in line 5.  There is insufficient antecedent basis for this limitation in the claim. Opposed half ball cup cylinders are recited previously, not ball granulators. In addition, “pellets” are not recited previously; thus, it is unclear how “any stuck pellets” in line 5 relates to the spherical plugs or any other recited element.
Claim 7 recites the limitation "the conditioned material" in line 2.  There is insufficient antecedent basis for this limitation in the claim because there is no conditioned material recited in method claim 6. This rejection is maintained as having not been addressed in applicant’s response.
In claim 11, it is unclear whether each plug or the plugs together collectively are “wrapped…in a material”.
Claims 8-10 and 12 are rejected as depending upon a rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fima (US 6516565) in view of Rubin (US 8316581) and Kang (KR 2011-0125939, machine translation attached).
For claim 1, Fima teaches plugs 10 (Figs. 1 and 3), comprising: spherical plugs 10 of growing medium material 14 having a diameter in the range of 1 to 3 inches (col 3, ln 12-22 describes a spherical shaped soil mixture 14 that is 2.5 to 3 inches in diameter; Fig. 1); and indentations (Fig. 1 shows indent formed by insertion of ref. 20; col 3, ln 40-67) in a surface of the plugs, configured to receive a seed Fig. 1; col 3, ln 59-67).
Fima is silent about the growing medium material being coir material comprising two half-spheres pressed together and having a seam between two half spheres of the plug.
Rubin teaches coir plugs, comprising: spherical plugs of coir material (col 2, ln 37-58, col 4, ln 41-col 5, ln 52 describe the compressed growing medium including coir and additives; col 5, ln 43-46 describes spherical shape) in order to assist in drainage of water and to enhance the expansion of the growing medium (col 2, ln 37-47). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the growing medium material of Fima to include coir as taught by Rubin in order to assist in drainage of water and to enhance the expansion of the growing medium.
Kang teaches coir plugs 2, comprising: spherical plugs 2 of coir material comprising two half-spheres (Figs. 1-3 show two half-spheres, each originally formed from two portions 1, together forming a spherical plug 2) pressed together (Note: this is a functional recitation in a product claim not positively reciting pressing two half spheres together but rather being limited only to the implied structure, i.e., two half spheres positioned in such a way that they are capable of having been pressed together; Nevertheless, Abstract and pg. 4, paras 8-9, describes compression, and Figs. 1-3 show two halves of the sphere, i.e., two half-spheres that are each formed from two portions 1, located on either side of ref. 3, for example, having been compressed together) and having a seam 3 between two half spheres of the plug (Figs. 1-3; pg. 4, last two paragraphs) in order to form a larger sphere-shaped pellet from multiple smaller sphere-shaped pellets (pg. 4, second-to-last paragraph). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the coir plugs of Fima as modified by Rubin to include two half-spheres pressed together and having a seam between two half spheres of the plug as taught by Kang in order to form a larger sphere-shaped pellet from multiple smaller sphere-shaped pellets.
For claim 2, Fima as modified by Rubin and Kang teaches (references to Fima) a wrap material 12 surrounding the plugs (Fig. 1; col 3, ln 12-39).
For claim 3, Fima as modified by Rubin and Kang teaches (references to Fima) wherein the wrap material comprises a mesh consisting of one of plastic, burlap (col 3, ln 15-16 and 30-31), cotton, wire, or polymer.
For claim 4, Fima as modified by Rubin and Kang teaches (references to Fima) wherein the indentation comprises one of either a depression (Fig. 1 shows ref. 20 forming a depression in the plug) or a drilled hole.
For claim 5, Fima as modified by Rubin and Kang teaches (references to Rubin) wherein the plugs contain a conditioning material (col 5, ln 23-26 an describes fertilizers, water-retentive polymers, and other additional components).
Claims 6-7, 9 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fima (US 6516565) in view of Rubin (US 8316581), Joerren (US 2499386), and Lawrie (GB 191106200).
For claim 6, Fima teaches a method of producing plugs, comprising: shaping material to produce spherical plugs 10 having a diameter in the range of 1 to 3 inches (col 3, ln 12-22 describes a spherical shaped soil mixture 14 that is 2.5 to 3 inches in diameter; Fig. 1); and forming an indentation (Fig. 1 shows indent formed by insertion of ref. 20; col 3, ln 40-67) in a surface of the spherical plugs (Fig. 1; col 3, ln 40-67).
Fima is silent about the shaping step including at least one compressing of coir material using opposed half ball cup cylinders to produce the spherical plugs comprised of two half spheres pressed together having a seam between the two half spheres; striking the ball granulators to clear any stuck pellets.
Rubin teaches a method of producing coir plugs, comprising: at least one compressing of coir material to produce spherical plugs (col 2, ln 37-58, col 4, ln 41-col 5, ln 52 describe the compressed growing medium including coir and additives; col 5, ln 43-46 describes spherical shape) in order to provide a compressed growing medium suitable for packaging, shipment and sale (col 5, ln 31-52) that assists in drainage of water (col 2, ln 37-47). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shaping step in the method of Fima to include at least one compressing of coir material as taught by Rubin in order to provide a compressed growing medium suitable for packaging, shipment and sale that assists in drainage of water.
Joerren, which is reasonably pertinent to the problem of forming balls with which applicant is concerned (applicant’s paras 0020-0021), teaches a method of producing plugs, comprising: at least one compressing of material using opposed half ball cup cylinders 40 (col 2, ln 37-46) to produce spherical plugs (col 2, ln 37-col 3, ln 5) comprised of two half spheres pressed together (Note: this is a functional recitation not positively reciting the step of pressing two half spheres together but rather being limited only to the implied structure, i.e., two half spheres positioned in such a way that they are capable of having been pressed together; Nevertheless, Fig. 1 and col 2, ln 37-col 3, ln 5 and col 3, ln 34-52 show and describe compacting, i.e., pressing, the two hemispheres of material within refs. 44 together; alternatively, Fig. 3 shows the two halves on either side of one ref. 60 having been pressed together due to the compacting action shown and described in Fig. 1 and col 2, ln 37-col 3, ln 5 and col 3, ln 34-52) having a seam (Fig. 3 shows one ref. 60 forming a groove between the edges of two abutting sides or halves of the sphere, thus, meeting the plain meaning definition of “seam” consistent with the specification (https://www.merriam-webster.com/dictionary/seam; col 4, ln 3-8); col 2, ln 37-col 3, ln 5 and col 3, ln 34-52 describe forming the sphere by compacting, i.e., pressing, thus, the two halves on either side of one ref. 60 in Fig. 3 are pressed together) between the two half spheres in order to compact the material to form articles thereof that are required to be of a predetermined size and shape using an apparatus that is rugged in construction and can readily withstand continuous use without impairment (col 1, ln 52-col 2, ln 7; col 4, ln 9-25). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Rubin as modified by Fima to include at least one compressing of material using opposed half ball cup cylinders to produce the spherical plugs comprised of two half spheres pressed together having a seam between the two halves as taught by Joerren in order to compact the material to form articles thereof that are required to be of a predetermined size and shape using an apparatus that is rugged in construction and can readily withstand continuous use without impairment. Please note in the combination, the material is coir material as taught by Rubin.
Lawrie, which is reasonably pertinent to the problem of loosening stuck pellets (applicant’s paras 0029-0030) teaches a method of producing plugs, comprising: striking the granulator (w) (via ref. 7; pg. 4, ln 10-19 describes ref. 7 striking the periphery of the drum (w)) to clear any stuck pellets (pg. 4, ln 10-19) in order to repeatedly shake the granulator to eject the pellets if they are not of a composition which renders them ready to fall out of the granulator by their own weight (pg. 4, ln 10-19). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify each granulator in the method of Rubin as modified by Fima and Joerren to include striking the granulators to clear any stuck pellets as taught by Lawrie in order to repeatedly shake the granulator to eject the pellets if they are not of a composition which renders them ready to fall out of the granulator by their own weight. Please note in the combination the granulators are ball granulators as taught by Joerren.
For claim 7, Fima as modified by Rubin, Joerren and Lawrie teach (references to Rubin) adding conditioning material (col 5, ln 23-26 an describes fertilizers, water-retentive polymers, and other additional components) to at least one of the conditioned material and the spherical plugs.
For claim 9, Fima as modified by Rubin, Joerren and Lawrie teach (references to Joerren) wherein forming the indentation comprises pressing the indentation into the surface (col 4, ln 3-8 describes that pressing refs. 60, including one considered to be the indentation, occurs simultaneously during compacting by way of corresponding projections or grooves which are necessarily pressed into the surface of the sphere during compacting).
For claim 11, Fima as modified by Rubin, Joerren and Lawrie teach (references to Fima) wrapping the plugs in a material 12 (Fig. 1; col 3, ln 12-39).
For claim 12, Fima as modified by Rubin, Joerren and Lawrie teach (references to Fima) wherein the material comprises one of an organic material (col 3, ln 15-16 and 30-31 describe burlap), a wire mesh, or a polymer mesh.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fima (US 6516565) in view of Rubin (US 8316581), Joerren (US 2499386), and Lawrie (GB 191106200), as applied to claim 6 above, and further in view of Kim (US 2006/0048446).
For claim 10, Fima as modified by Rubin, Joerren and Lawrie is silent about wherein forming the indentation comprises drilling a hole into the surface.
Kim teaches a method of producing pellets wherein forming the indentation comprises drilling a hole into the surface (para 0018) in order to conveniently make a hole to insert the plant seed (para 0018). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the step of forming the indentation of the method of Fima as modified by Rubin, Joerren and Lawrie to include drilling a hole into the surface as taught by Kim in order to conveniently make a hole to insert the plant seed.
Allowable Subject Matter
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to disclose or render obvious a method of producing coir plugs as claimed in detail, especially the feature of wherein the at least one compressing comprises a first compressing at a first compression ratio to produce initial pellets and a second compressing at a second compression ratio, wherein the second compressing compresses the coir material in the form of at least two initial pellets together to form the spherical plugs.
Fima as modified by Rubin, Joerren and Lawrie teach a similar method as the claimed invention. However, Fima as modified by Rubin, Joerren and Lawrie lack wherein the at least one compressing comprises a first compressing at a first compression ratio to produce initial pellets and a second compressing at a second compression ratio, wherein the second compressing compresses the coir material in the form of at least two initial pellets together to form the spherical plugs. Thus, the prior art does not fairly teach these features as specifically required by the claimed invention. 
Response to Arguments
Applicant's arguments filed 6/16/22 regarding the 35 U.S.C. 103 rejection of claims 1-12 have been fully considered but they are not persuasive. 
Applicant argued for claim 1 that: Kang is directed to combining 4 spheres of combustible fuel into one sphere. It does not disclose that the pellet is formed of two half spheres with a seam between them.
The Examiner respectfully disagrees. Claim 1 is a product claim directed to coir plugs not a method, and the functional limitation of two half-spheres “pressed together” is limited to only the implied structure. Kang describes compressing four spheres 1 into one larger sphere 2 (Abstract and pg. 4, paras 8-9; Figs. 1-3). The resulting larger sphere, shown in Fig. 1, has the structure of two half-spheres, each originally formed from two spheres 1, pressed together. The fact that each half-sphere is formed from two portions is not a patentable distinction here because the larger sphere in Fig. 1 is the resulting product that clearly has two half-spheres located on either side of the vertical boundary face 3, for example. Supposing each half-sphere were made of three, four, five, etc. portions, the limitation would still be met. Therefore, the prior art meets the claim.
Applicant argued for claim 6 that: Joerren discloses a system that shreds and then forms balls of carbon dioxide snow. As disclosed in Joerren, the drums apply several thousand pounds of pressure, compressing them into a "dense ice-like mass." [col. 3, 11 45-52] Joerren gives no indication that any seam between the two halves remains after the compressing. Further, the material differs greatly from coir, and Joerren discloses that the article falls onto the chute 55 and a conveyor delivers it to a receptacle [col. 3, 11 53-59].
The Examiner respectfully disagrees. Although claim 6 is a method claim, the limitation “to produce spherical plugs comprised of two half spheres pressed together having…a seam between the two half spheres” is merely a functional limitation, not a positive recitation of a step of pressing two half spheres together with a seam between the two half spheres. Joerren teaches a seam in the form of one groove 60 between the edges of two half spheres, shown in Fig. 3. This interpretation meets the plain meaning definition of “seam” consistent with the specification: a line, groove, or ridge formed by the abutment of edges (https://www.merriam-webster.com/dictionary/seam). The spheres are formed by compacting, i.e., pressing, as described in col 2, ln 37-col 3, ln 5 and col 3, ln 34-52. Thus, the two halves on either side of one ref. 60 in Fig. 3 are necessarily pressed together in the process. Furthermore, the above rejection does not replace Rubin’s coir material with Joerren’s material. Instead, Joerren is relied upon for at least one compressing of material using opposed half ball cup cylinders to produce the spherical plugs comprised of two half spheres pressed together having a seam between the two halves, which is used with Rubin’s coir material in the combination of prior art references. Therefore, the prior art meets the limitation.

Applicant’s arguments with respect to the added “striking” step in claim(s) 6-12 have been considered but are moot based on Lawrie (GB 191106200), thus, please see above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nauta (GB 606202) teaches striking a portion 15 of granulator 3 on abutment 16 to clear any stuck pellets (pg. 3, ln 13-37).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN I ALKER whose telephone number is (571)270-5929. The examiner can normally be reached Monday-Friday 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN I ALKER/Primary Examiner, Art Unit 3643